Title: Elizabeth Smith Shaw to Abigail Adams, 7 September 1785
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      Haverhill August September 7th. 1785
     
     The long looked for, the modest, the manly, the well accomplished Youth, is come at last. And had he needed any thing to have made him doubly welcome to our House, but his own agreeable Behaviour, the evident Credentials he bears in his Eyes, about his Mouth, and in the Shape of his Face of being the Son of my excellent, and much loved Brother and Sister, would alone have gained him a most hearty Reception.
     I must beg your pardon Mr. Adams, for looking at you so much.
     Indeed my Aunt said he, I must ask the same Favour for myself.
     Never was a youth that bore a greater resemblance to both Parents.
     “The Father’s lustre and the Mothers bloom.” His looks, and some particular Actions, strongly recall to my mind the happy Days I spent with you, when you first kept House. Before my Brother had assumed the Austerity, and dignity of the Statesman, and the Republican.
     I hope my Cousin Charles has informed you himself of his favourable, and gracious acceptance at the University. He promised me he would write to you the first Opportunity. As he was now conscious he should obtain his parents favour, he thought he should write with a better grace, and with greater ease, than he could while a matter of so much importance to his Happiness was depending. When Mr. Shaw and my Cousin Charles, returned from Cambridge, they put on long Faces, and attempted to look very trist when they rode into the yard, but I could easily discern by their? Countenances, (which seldom fails of being the medium of Truth) that Joy, and satisfaction, played sweetly at their Heart. Samuel Walker thinks Mr. Shaw his best Friend, for paying so much attention to him, as to gain him honorable admitance, and he is now the Classmate and the Chum of your Son. They have obtained the Chamber they pettioned for, and I hear are very happy together. They are both at present pleasant and lovely in their Lives, and I hope, will be kept pure, and unspotted from the guilty World. I miss them both exceedingly. Tommy dear Boy, I know must be lonly. But he is of such a pleasant Temper, and happy turn of Mind, that he is loth to own it. He is really an exceeding good Child, and we all love him and his obliging Temper, will forever gain the esteem, and good wishes of every-body.
     Mr. JQA has been soliciting Mr. Shaw to undertake the direction of his Studies. However pleasing it may be to have so amiable a Youth as he appears to be in his Family, yet he feels fearful, how he may acquit himself of the Charge. To qualify a young Gentleman to enter the University as Junior Sophister, is not what is commonly practiced in the Schools, and must needs peculiar application, and attention, both in the Pupil, and in the Preceptor. By my Cousin Billy’s dili­gence he was advanced half a year, and so escaped Six months freshmanship. The Books he was? Mr. Shaw was then obliged to look into, will make it much less dificult for him now to teach my Cousin John. And should he engage in it, I believe I may venture to say, that no one would with greater fidelity, and pleasure discharge their Office.
     As to me, I feel no Qualms of Conscience, that I have not done for your Children, what in an exchange of Circumstances, I could have wished for mine. Indeed I take a particular pleasure in serving them, as I consider it, as a medium, through which I am happy to convey my Love, and Gratitude.
     I have now my Dear Sister to acknowledge the Receipt of yours dated May the 8th. and 10th. handed me by your Son Yesterday. My Sister and he, are both here, and intend spending a Week with us, and I have stolen from their Loved company to write a few Lines to you, by a Vessel which was built in our River, and is to sail very soon. I will wish it good speed, as it will convey to you an account of your Children, and will bear a testimonial of my Love. What though I cannot give you a Discription of Kings, Queens, Counts, and Countesses, which afford me so much entertainment, yet I can inform you, of that, which is of ten-fold more importance to your Happiness—the Health, and good Behaviour of your Children.
     I think Mr. Adams has conffered great Honour upon the University at Cambridge, by chusing his Son should complete his Education there. I wish that all his Sons by their application to their Studies, their amiable, and virtuous Deportment, may follow the Example of their Father, and do likewise.
     My Cousin says he will go back with his Aunt, and visit a few of his Friends, and return here as soon as possible. We have a very easy, and fine Conveyance in our Haverhill Post Coach, for him, or for any baggage he may chuse to bring. He need not fear any black Dust, nor the woeful Consumption of an elegant band Box—which to a mind a little less improved than yours, might have produced a fatal Catastrophe.
     My paper is so bad, and the Time is so short that I have to write, that I hope you will excuse its ill Look. I shall send this Letter by James Wilson, who was brought up in Master Whites Store, whom if you see, you will treat as an American, I dare say. If I can possibly get time before Mr. Whites’s Vessel sails I shall write to my Cousin. Mr. Shaws and my kindest wishes ever attend you all.
     
      Eliza Shaw
     
     
     
      The Lace you was so kind as to procure, is a very nice one, and much cheaper than I could get in Boston—8 Dollars is given credit for.
     
    